                                                                           REct,vEo
NOT FOR PUBLICATION                                                                 OCT 2 6_ 2018
                                                                                AT a:ao
                                                                                   WILLIAM T. WALSH-M
                                                                                        CLERK'
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,

     V.
                                                                Crim. No. 18-452
 LIDYA RADIN,
                                                                MEMORANDUM ORDER
                      Defendant.




THOMPSON, U.S.D.J.

          IT APPEARING that Defendant Lydia M. Radin had notice of Oral Argument to be held

before this Court on October 26, 2018 at 10:00 AM (See Docket Entry dated 09/21/2018); and it

further

          APPEARING that Defendant did not appear at the same; and it further

          APPEARING that Defendant has failed to make any cognizable argument-either in

writing or orally-that the decision of Magistrate Judge Tonianne J. Bongiovanni was in error,

either legally or factually;

          IT IS on this 26th day of October, 2018,

          ORDERED that Defendant's Appeal is DENIED; and it is further

          ORDERED that the decision of Magistrate Judge Bongiovanni is AFFIRMED; and it is

further

          ORDERED that this case is CLOSED.
